Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed 9/01/2022.
Applicant’s election without traverse of gene analysis, ATG2B and SEQ ID No. 2 in the reply filed on 12/02/2019 is acknowledged.  It is noted based upon the search, the examiner moved to the GSKIP gene.
Claims 16, 19-29 are pending.  Claims 1-15  and 17-18 have been cancelled.
Claim 22 is withdrawn as being drawn to a nonelected invention.  
The following rejections are modified with response to arguetmsn following. 
This action for claims 16, 19-21 and 23-29 is final.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 is indefinite as it is not clear how one uses the antibodies to detect copy number (a nucleic acid genomic region). 
Response to arguments
The reply traverses the rejection. A summary of the arguments is provided below with response to arguments following. 
The reply asserts that one of ordinary skill would be aware that one could detect a higher copy number of specific genomic regions by quantifying protein level of encoded proteins  (p 6).  This argument has been reviewed but have not been found persuasive.   The claims only require a step of analyzing copy number of a genomic region encompassing nucleotides.  Although the person of skill in the art would be able to analyze protein expression, the independent claim is not limited to protein analysis but rather nucleotide analysis.  

Modified Claim Rejections - 35 USC § 112 Written Description
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim is drawn to administration to any patient to delay the progression of MPN, MF, or AML comprising administration of antisense nucleic acid inhibiting the expression of ATG2B gene of SEQ ID No. 2 or GSKIP gene of SEQ ID No. 3.  The specification teaches specific structures that are administered for treatment in cell cultures (p. 26-27).  This structure, however, does not provide written support for the critical structure of any anti sense nucleic acid structure and the functionality of delaying the progression in any sample.  Although the skilled artisan would be able to design antisense fragments from ATG2B, the skilled artisan would not be able to determine based upon the description in the structure of the species which of these could delay the worsening.  Therefore the specification has not provided reasonable guidance that the applicant had possession of any anti-nucleic acid fragment designed from ATG2B and delay the progressing.  
Response to arguments
The reply traverses the rejection. A summary of the arguments is provided below with response to arguments following. The reply asserts that the application provides a number of technical reasons showing that siRNA impairing the expression of the claimed proteins should delay development of MPNs (p. 8).  The reply asserts that the examples demonstrate that the ATG2B and the GSKIP proteins stimulate the proliferation of the hematopoietic cells (p. 8).  The reply asserts that therefore one of skill in the art would understand that impairing expression of the ATG2B and GSKIP proteins would limit proliferation and delay progression of MPNS into MF, MDS, and AML (p. 8).
These arguments have been reviewed but have not been found persuasive. 
The specification states that overexpression of ATG2B and GSKIP may account for the rapid progression of ET to MF and AML (p 26).  However, it is not clear if the same progression is observed in MDS.  Furthermore, the specification has not provided that the same progression is observed when overexpression of either of the genes, or rather the expression of both must be impaired to delay the progression. 
Conclusion
	Claims 16,19-21,23-24,28-29 are in condition for allowance.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634